Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is an answer to an amendment received on 9/13/2018, wherein claims 1-20 are pending.
Foreign Priority
3.	Applicant claims a Japanese priority of Mar 15 2016; it is considered.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 8-13, and 18-19 are rejected under 35 U.S.C.103(a) as being unpatentable over Maeda et al., (US Pub. 20080067960 A1), in view of Itamoto et al., (US Pub. 20140180544 A1).
A. Per independent claim 1: Maeda et al., teach a controller of a power steering device, the power steering device including:
a steering unit configured to transmit rotation of a steering wheel to a steered wheel (see Maeda et al., FIG. 1 ref. 1) and
an electric motor configured to apply a steering force to the steering unit (see Maeda et al., para. [0019]);
the power steering device control device (see Maeda et al., para. [0001]) comprising: 
a calculation unit to: 
calculate a command signal for control of driving of the electric motor, based on a state of steering of the steering wheel (see Maeda et al., para. [0010], para. [0300] and FIG. 22 ref. 140); and
output the command signal to the electric motor (see Maeda et al., FIG. 22 ref.12) 
a receiving unit to receive input of a signal (i.e., abnormal/vibration signals) from monitoring the steering wheel (see Maeda et al., claim 49).
Maeda et al., do not expressly disclose a unit to determine whether or not the power steering device is abnormal, based on the abnormal/vibrated signal receiving from the power steering device; however, Itamoto et al. suggest that claimed unit (i.e., an abnormality determining unit 64, see Itamoto et al., para. [0034]).
	Maeda et al., do not expressly disclose a vibration determination unit; however, a vibration signal can be detected to equivalent showing that it is generated by a signal determination unit (see Itamoto et al para. [0091]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Maeda et al with Itamoto et al to expressly disclose that an abnormal determination unit has been utilized in FIG. 2 because a detected abnormal signal must be damped by an assisted stop control of that circuit.
B. Per dependent claim 8: The rationales and reference for a rejection of claim 2 are incorporated.
Maeda et al., also teach that the acceleration sensor is configured to sense a dynamic acceleration and no static acceleration (see Maeda et al., col. 1 lines 49-59 “FIG. 13B indicates a plan structure of the housing 100 with the cover 100a detached. As shown in FIG. 13B, a processing circuit 109 composed of chip components such as a sensor chip 108, processor chip, resistor, and capacitor is formed on a ceramic substrate 107 within the housing 100. This processing circuit 109 detects displacement due to acceleration of the sensor chip 108 and outputs an acceleration signal. This acceleration signal is sent via the terminal 101 and output terminal 105 to an ECU (Electrical Control Unit, not illustrated) on the circuit board 104, and is employed to control an airbag or the like.“
C. Per dependent claims 9-13, and 18-19: The rationales and reference for a rejection of claim 1 are incorporated.
In these claims, Applicant claims a physical structure of a power steering device, Maeda et al., also teach a power steering device having an abnormal detection circuit to determine whether or not the power steering device is abnormal, based on an input component (see Maeda et al., FIG. 53 ref. 341).
Applicant also based on a range of frequencies to detect an abnormality (see Maeda et al., para. [0463], and [0488]).
Applicant claims that a vibration frequency range is from 400Hz - 800Hz; this range has been used in thin piezoelectric transducers because they are commercially available; as a motivation of using/feeling haptic/feedback signals at a steering wheel, this frequency range has been used by Shahoian et al., (US Pub. 20050017947 A1,  para. [0104]), Kawazoe et al. (US Pub. 20050236210 A1), para. [0057]; see also Kudo et al. (US Pub. 20150284022 A1, para.[0002], [0007],  [0013], or Nakano et al., (US Pub 20040148078 [0151], [0163], [0187]).
6.	Claims 2-4 are rejected under 35 U.S.C.103(a) as being unpatentable over Maeda et al., in view of Itamoto et al., and in view of Mizuno et al., (US Pat. 5554806 A).
	Maeda et al, and Itamoto et al., do not disclose an acceleration sensor; however, Mizuno et al. teach that claimed idea.
A. Per dependent claim 2: Mizuno et al. teach about an acceleration sensor, wherein there is a vibration/abnormal signal outputting from the acceleration sensor (see Mizuno et al., col. 1 lines 49-59 “FIG. 13B indicates a plan structure of the housing 100 with the cover 100a detached. As shown in FIG. 13B, a processing circuit 109 composed of chip components such as a sensor chip 108, processor chip, resistor, and capacitor is formed on a ceramic substrate 107 within the housing 100. This processing circuit 109 detects displacement due to acceleration of the sensor chip 108 and outputs an acceleration signal. This acceleration signal is sent via the terminal 101 and output terminal 105 to an ECU (Electrical Control Unit, not illustrated) on the circuit board 104, and is employed to control an airbag or the like.“
B. Per dependent claim 3: The rationales and reference for a rejection of claim 2 are incorporated.
	Maeda et al., do not disclose a substrate on which a microcomputer is mounted, and an acceleration sensor is mounted on the substrate (i.e., a substrate and an acceleration sensor using on a device.
However, Mizuno et al. suggest that claimed idea on col. 1 lines 49-59: “FIG. 13B indicates a plan structure of the housing 100 with the cover 100a detached. As shown in FIG. 13B, a processing circuit 109 composed of chip components such as a sensor chip 108, processor chip, resistor, and capacitor is formed on a ceramic substrate 107 within the housing 100. This processing circuit 109 detects displacement due to acceleration of the sensor chip 108 and outputs an acceleration signal. This acceleration signal is sent via the terminal 101 and output terminal 105 to an ECU (Electrical Control Unit, not illustrated) on the circuit board 104, and is employed to control an airbag or the like”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Maeda et al and Itamoto et al., with Mizuno et al to suggest a substrate on which a microcomputer is mounted, and an acceleration sensor is mounted on the substrate because these are components that directly interact to each other, and conveniences when putting them in closed proximities of each other.
C. Per dependent claim 4: Mizuno et al also suggest that the substrate is housed in a housing, and includes a fixing portion fixed to the housing; and the acceleration sensor is located adjacent to the fixing portion. (see Mizuno et al., col. 1 lines 49-59, col. 7 line 63 to col. 8 line 4 “When the circuit board 10 mounted with the G sensor 1 is installed in a plane parallel with the floor of a vehicle passenger compartment, like the foregoing various embodiments, the G sensor 1 according to the present embodiment is fixed perpendicularly to the circuit board 10 as shown in FIG. 11A. On the other hand, in a case such as wherein the circuit board 10 mounted with the G sensor 1 is installed within a steering wheel, the G sensor 1 is required to be fixed in a horizontal direction on the circuit board 10.”)
7.	Claims 5-6 are rejected under 35 U.S.C.103(a) as being unpatentable over Maeda et al.,  in view of Itamoto et al., in view of Mizuno et al., and in view of Akatsuka et al., (US Pub. 20160129934 A1).
A. Per dependent claim 5: The rationales and reference for a rejection of claim 2 are incorporated.
Maeda et al., disclose a pinion shaft 7 to go along with rotation of the steering wheel; and a rack shaft 8b to travel in a vehicle lateral direction along with rotation of the pinion shaft (see Maeda et al., para. [0185]). 
	Maeda et al., do not disclose that the acceleration sensor is configured to sense a component of vibration in a direction of travel of the rack shaft: however, Akatsuka et al., suggest this idea (see Akatsuka et al., para. [0034]-[0035]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Maeda et al, Itamoto et al, and Mizuno et al with Akatsuka et al., to sense a component of vibration in a direction of travel of the rack shaft because this feature has been required while the vehicle is moving.
B. Per dependent claim 6: The rationales and reference for a rejection of claim 5 are incorporated.
Mizuno et al., also suggest using an acceleration sensor to sense a vibration/abnormal signal (see Mizuno et al., col. 1 lines 49-59 “FIG. 13B indicates a plan structure of the housing 100 with the cover 100a detached. As shown in FIG. 13B, a processing circuit 109 composed of chip components such as a sensor chip 108, processor chip, resistor, and capacitor is formed on a ceramic substrate 107 within the housing 100. This processing circuit 109 detects displacement due to acceleration of the sensor chip 108 and outputs an acceleration signal. This acceleration signal is sent via the terminal 101 and output terminal 105 to an ECU (Electrical Control Unit, not illustrated) on the circuit board 104, and is employed to control an airbag or the like.“
8.	Claim 20 is rejected under 35 U.S.C.103(a) as being unpatentable over Maeda et al., in view of Itamoto et al., and in view of Im et al., (US Pub 20080306649 A1).
The rationales and reference for a rejection of claim 1 are incorporated.
	Maeda et al., and Itamoto et al do not disclose a comparison between a vibration signal, and an abnormality threshold value.
	However, Im et al. disclose that claimed feature (see Im et al., para. [0017], [0064]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Maeda et al and Itamoto et al with Im et al. to arrive a comparison result between a vibration signal and an abnormal threshold signal because a computer would process this comparison based on digital values.
Claim Objections
9.	Claim 7, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Claims 1-6, 8-13, and 18-20 are rejected; claims 7, and 14-17 are objected.
11.	Other prior art with similar claimed subject matter are cited in PTO-892.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662